UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-32171 Bimini Capital Management, Inc. (Exact name of registrant as specified in its charter) Maryland 72-1571637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No ý Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: Title of each Class Latest Practicable Date Shares Outstanding Class A Common Stock, $0.001 par value November 6, 2015 Class B Common Stock, $0.001 par value November 6, 2015 Class C Common Stock, $0.001 par value November 6, 2015 BIMINI CAPITAL MANAGEMENT, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2015 (unaudited) and December 31, 2014 1 Consolidated Statements of Operations (unaudited) for the nine and three months ended September 30, 2015 and 2014 2 Consolidated Statement of Stockholders’ Equity (unaudited) for the nine months ended September 30, 2015 3 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2015 and 2014 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 53 ITEM 4. Controls and Procedures 53 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 54 ITEM 1A. Risk Factors 55 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 ITEM 3. Defaults Upon Senior Securities 55 ITEM 4. Mine Safety Disclosures 55 ITEM 5. Other Information 55 ITEM 6. Exhibits 56 SIGNATURES 57 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2015 December 31, 2014 ASSETS: Mortgage-backed securities, at fair value Pledged to counterparties $ $ Unpledged Total mortgage-backed securities Cash and cash equivalents Restricted cash Orchid Island Capital, Inc. common stock, at fair value Retained interests in securitizations Accrued interest receivable Property and equipment, net Deferred tax assets, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Repurchase agreements $ $ Junior subordinated notes due to Bimini Capital Trust II Accrued interest payable Other liabilities Total Liabilities STOCKHOLDERS' EQUITY: Preferred stock - - Common stock Additional paid-in capital Accumulated deficit ) ) Stockholders’ equity Total Liabilities and Stockholders' Equity $ $ See Notes to Consolidated Financial Statements -1- BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Nine and Three Months Ended September 30, 2015 and 2014 Nine Months Ended September 30, Three Months Ended September 30, Interest income $ Interest expense ) Net interest income, before interest on junior subordinated notes Interest expense on junior subordinated notes ) Net interest income Unrealized (losses) gains on mortgage-backed securities ) ) ) Realized (losses) gains on mortgage-backed securities ) ) ) (Losses) gains on derivative instruments ) ) ) Net portfolio (loss) income ) ) Other income (expense): Gains on retained interests in securitizations Unrealized losses on Orchid Island Capital, Inc. common stock ) - ) - Orchid Island Capital, Inc. dividends - - Management fees - - Other income (expense), net ) ) Total other income (expense) ) Expenses: Compensation and related benefits Directors' fees and liability insurance Audit, legal and other professional fees Direct REIT operating expenses Settlement of litigation - - - Other administrative expenses Total expenses Net (loss) income before income tax provision (benefit) ) ) Income tax provision (benefit) ) Net (loss) income ) ) Less: income attributable to noncontrolling interests - - Net (Loss) Income attributable to Bimini Capital stockholders $ ) $ $ ) $ Basic and Diluted Net (Loss) Income Per Share of: CLASS A COMMON STOCK Basic and Diluted $ ) $ $ ) $ CLASS B COMMON STOCK Basic and Diluted $ ) $ $ ) $ Weighted Average Shares Outstanding: CLASS A COMMON STOCK Basic and Diluted CLASS B COMMON STOCK Basic and Diluted See Notes to Consolidated Financial Statements -2- BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) For the Nine Months Ended September 30, 2015 Stockholders' Equity Common Additional Accumulated Stock Paid-in Capital Deficit Total Balances, January 1, 2015 $ $ $ ) $ Net loss - - ) ) Issuance of Class A common shares for board compensation 31 - Amortization of equity plan compensation - - Balances, September 30, 2015 $ $ $ ) $ See Notes to Consolidated Financial Statements -3- BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2015 and 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Stock based compensation Depreciation Deferred income tax provision (benefit) ) Losses (gains) on mortgage-backed securities ) Gains on retained interests in securitizations ) ) Loss on disposal of property and equipment - Unrealized losses on Orchid Island Capital, Inc. common stock - Realized and unrealized losses on interest rate swaptions - Changes in operating assets and liabilities: Accrued interest receivable ) ) Other assets ) Accrued interest payable ) Other liabilities NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: From mortgage-backed securities investments: Purchases ) ) Sales Principal repayments Payments received on retained interests in securitizations Decrease (increase) in restricted cash ) Purchases of property and equipment - ) Purchase of interest rate swaptions, net of margin cash received - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from repurchase agreements Principal repayments on repurchase agreements ) ) Issuance of common shares of Orchid Island Capital, Inc. - Cash dividends paid to noncontrolling interests - ) Class A common shares sold directly to employees - NET CASH PROVIDED BY FINANCING ACTIVITIES NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ -4- BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2015 and 2014 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES: Securities acquired settled in later period $
